                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

JAMES EARL SNEED, SR.,                *

       Plaintiff,                     *

vs.                                   *
                                              CASE NO. 4:19-CV-143 (CDL)
DEPARTMENT OF VETERANS AFFAIRS, *
et al.,
                                *
     Defendants.
                                *

                                  O R D E R

       The Court ordered Plaintiff to serve Defendants by December

26, 2019 and file proof of that service by January 2, 2020.            The

Court warned that failure to file a proof of service would result

in    the   dismissal   of   Plaintiff’s   Complaint   against   Defendants

without prejudice.       Plaintiff did not file a proof of service.

Therefore, the Complaint in this action is dismissed without

prejudice.

       IT IS SO ORDERED, this 7th day of January, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
